 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 682 
In the House of Representatives, U. S.,

July 29, 2009
 
RESOLUTION 
Honoring the memory and lasting legacy of Sally Crowe. 
 
 
Whereas Sally Crowe’s career spanned 52 years of service, beginning in 1957 as a cashier in the Longworth cafeteria; 
Whereas Sally moved to the Members’ Dining Room in the U.S. Capitol in the 1960s and remained on the job there until her passing on June 28, 2009; 
Whereas throughout her career she provided a warm and personal welcome to generations of Members, staff, and guests; 
Whereas regardless of who managed the Members’ Dining Room, Sally remained a fixture, serving with distinction and making a special effort to know every Member by name; and 
Whereas Sally will be remembered for her sense of humor, her strong work ethic, and her unwavering commitment to serving the House of Representatives: Now, therefore, be it 
 
That the House of Representatives honors the memory and lasting legacy of Sally Crowe, extends its gratitude for her decades of exemplary service, and expresses its condolences to her family and friends at this time of loss. 
 
Lorraine C. Miller,Clerk.
